Title: Vergennes to Ministers of Foreign Courts, [7 August 1782]
From: Vergennes, Charles Gravier, comte de
To: Ministers of Foreign Courts



  [August 7, 1782]
  Circulaire.

J’ai lhr [l’honneur] de vous envoyer M une ordonnance que le Roi a jugé a propos de rendre, pour rappeller les dispositions des anciens Réglemens qui défendent aux domestiques, gens de livré et à toutes personnes Sans état, de porter aucuns armes, épés, Couteaux de chasse &. Sa majesté m’a ordonné, M, de vous donner connoissce. de cette ordonnance et de vous prier de Vouloir bien tenir la main à son execution en ce qui vous concerne, Soit dans les gens qui composent létat de votre Maison, Soit par raport aux personnes de votre nation qui sont actuellement à Paris ou qui pourroient y venir. Votre Zéle pour le maintien du bon ordre ne me permet pas de douter M, que vous ne Concouriez avec plaisir en ce qui vous regarde à l’execution de la volonté de Sa maté. [majesté] à cet égard. Je vous serai très obligé de vouloir bien m’accuser la réception de cette Lettre, pour que je puisse en rendre compte à sa mté.
J’ai lhr d’etre tres parfaitement.

Minutte d’une Lettre écrite par ordre du Roi, aux Ambassadeurs et Ministres des Pais étrangers près sa maté.
  In another hand: M. [?] Vls le 7. Aout 1782.

